       Case 5:21-cv-02733-BLF Document 1 Filed 04/16/21 Page 1 of 7




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Story-Mclaughlin Plaza, LLC, a            Act; Unruh Civil Rights Act
14
       California Limited Liability
15     Company
16               Defendants.
17
18         Plaintiff Scott Johnson complains of Story-Mclaughlin Plaza, LLC, a
19   California Limited Liability Company; and alleges as follows:
20
21
22
       PARTIES:

23
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

24
     level C-5 quadriplegic. He cannot walk and also has significant manual

25
     dexterity impairments. He uses a wheelchair for mobility and has a specially

26
     equipped van.

27
       2. Defendant Story-Mclaughlin Plaza, LLC owned the real property

28
     located at or about 1143 Story Rd, San Jose, California, upon which the



                                            1

     Complaint
       Case 5:21-cv-02733-BLF Document 1 Filed 04/16/21 Page 2 of 7




1    businesses “Tasty Pot” and “Green Lotus Restaurant” operate, between May
2    2019 and November 2020.
3      3. Defendant Story-Mclaughlin Plaza, LLC owns the real property located
4    at or about 1143 Story Rd, San Jose, California, upon which the businesses
5    “Tasty Pot” and “Green Lotus Restaurant” operate, currently.
6      4. Plaintiff does not know the true names of Defendants, their business
7    capacities, their ownership connection to the property and business, or their
8    relative responsibilities in causing the access violations herein complained of,
9    and alleges a joint venture and common enterprise by all such Defendants.
10   Plaintiff is informed and believes that each of the Defendants herein is
11   responsible in some capacity for the events herein alleged, or is a necessary
12   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
13   the true names, capacities, connections, and responsibilities of the Defendants
14   are ascertained.
15
16     JURISDICTION & VENUE:
17     5. The Court has subject matter jurisdiction over the action pursuant to 28
18   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
19   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20     6. Pursuant to supplemental jurisdiction, an attendant and related cause
21   of action, arising from the same nucleus of operative facts and arising out of
22   the same transactions, is also brought under California’s Unruh Civil Rights
23   Act, which act expressly incorporates the Americans with Disabilities Act.
24     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25   founded on the fact that the real property which is the subject of this action is
26   located in this district and that Plaintiff's cause of action arose in this district.
27
28


                                               2

     Complaint
       Case 5:21-cv-02733-BLF Document 1 Filed 04/16/21 Page 3 of 7




1      FACTUAL ALLEGATIONS:
2      8. Plaintiff went to Tasty Pot and Green Lotus Restaurant (“Restaurants”)
3    in May 2019, July 2020, and November 2020 with the intention to avail
4    himself of their goods or services motivated in part to determine if the
5    defendants comply with the disability access laws.
6      9. The Restaurants are facilities open to the public, places of public
7    accommodation, and business establishments.
8      10. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
9    to provide wheelchair accessible parking in conformance with the ADA
10   Standards as it relates to wheelchair users like the plaintiff.
11     11. The Restaurants provide parking to their customers but fail to provide
12   wheelchair accessible parking.
13     12. A couple of problems that plaintiff encountered is that not all of the
14   parking stalls and access aisles were level with each other. Some of the parking
15   stalls and access aisles had slopes that exceeded 2.1%. What is more, there
16   were white diagonal lines that did not have a “NO PARKING” warning on the
17   access aisles.
18     13. Plaintiff believes that there are other features of the parking that likely
19   fail to comply with the ADA Standards and seeks to have fully compliant
20   parking available for wheelchair users.
21     14. On information and belief the defendants currently fail to provide
22   wheelchair accessible parking.
23     15. These barriers relate to and impact the plaintiff’s disability. Plaintiff
24   personally encountered these barriers.
25     16. As a wheelchair user, the plaintiff benefits from and is entitled to use
26   wheelchair accessible facilities. By failing to provide accessible facilities, the
27   defendants denied the plaintiff full and equal access.
28     17. The failure to provide accessible facilities created difficulty and


                                              3

     Complaint
        Case 5:21-cv-02733-BLF Document 1 Filed 04/16/21 Page 4 of 7




1    discomfort for the Plaintiff.
2      18. The defendants have failed to maintain in working and useable
3    conditions those features required to provide ready access to persons with
4    disabilities.
5      19. The barriers identified above are easily removed without much
6    difficulty or expense. They are the types of barriers identified by the
7    Department of Justice as presumably readily achievable to remove and, in fact,
8    these barriers are readily achievable to remove. Moreover, there are numerous
9    alternative accommodations that could be made to provide a greater level of
10   access if complete removal were not achievable.
11     20. Plaintiff will return to the Restaurants to avail himself of their goods or
12   services and to determine compliance with the disability access laws once it is
13   represented to him that the Restaurants and their facilities are accessible.
14   Plaintiff is currently deterred from doing so because of his knowledge of the
15   existing barriers and his uncertainty about the existence of yet other barriers
16   on the site. If the barriers are not removed, the plaintiff will face unlawful and
17   discriminatory barriers again.
18     21. Given the obvious and blatant nature of the barriers and violations
19   alleged herein, the plaintiff alleges, on information and belief, that there are
20   other violations and barriers on the site that relate to his disability. Plaintiff will
21   amend the complaint, to provide proper notice regarding the scope of this
22   lawsuit, once he conducts a site inspection. However, please be on notice that
23   the plaintiff seeks to have all barriers related to his disability remedied. See
24   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
25   encounters one barrier at a site, he can sue to have all barriers that relate to his
26   disability removed regardless of whether he personally encountered them).
27
28   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS


                                               4

     Complaint
       Case 5:21-cv-02733-BLF Document 1 Filed 04/16/21 Page 5 of 7




1    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
2    Defendants.) (42 U.S.C. section 12101, et seq.)
3      22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
4    again herein, the allegations contained in all prior paragraphs of this
5    complaint.
6      23. Under the ADA, it is an act of discrimination to fail to ensure that the
7    privileges, advantages, accommodations, facilities, goods and services of any
8    place of public accommodation is offered on a full and equal basis by anyone
9    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
10   § 12182(a). Discrimination is defined, inter alia, as follows:
11            a. A failure to make reasonable modifications in policies, practices,
12                or procedures, when such modifications are necessary to afford
13                goods,    services,    facilities,   privileges,    advantages,   or
14                accommodations to individuals with disabilities, unless the
15                accommodation would work a fundamental alteration of those
16                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
17            b. A failure to remove architectural barriers where such removal is
18                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
19                defined by reference to the ADA Standards.
20            c. A failure to make alterations in such a manner that, to the
21                maximum extent feasible, the altered portions of the facility are
22                readily accessible to and usable by individuals with disabilities,
23                including individuals who use wheelchairs or to ensure that, to the
24                maximum extent feasible, the path of travel to the altered area and
25                the bathrooms, telephones, and drinking fountains serving the
26                altered area, are readily accessible to and usable by individuals
27                with disabilities. 42 U.S.C. § 12183(a)(2).
28     24. When a business provides parking for its customers, it must provide


                                             5

     Complaint
       Case 5:21-cv-02733-BLF Document 1 Filed 04/16/21 Page 6 of 7




1    accessible parking.
2      25. Here, accessible parking has not been provided in conformance with the
3    ADA Standards.
4      26. The Safe Harbor provisions of the 2010 Standards are not applicable
5    here because the conditions challenged in this lawsuit do not comply with the
6    1991 Standards.
7      27. A public accommodation must maintain in operable working condition
8    those features of its facilities and equipment that are required to be readily
9    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
10     28. Here, the failure to ensure that the accessible facilities were available
11   and ready to be used by the plaintiff is a violation of the law.
12
13   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
14   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
15   Code § 51-53.)
16     29. Plaintiff repleads and incorporates by reference, as if fully set forth
17   again herein, the allegations contained in all prior paragraphs of this
18   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
19   that persons with disabilities are entitled to full and equal accommodations,
20   advantages, facilities, privileges, or services in all business establishment of
21   every kind whatsoever within the jurisdiction of the State of California. Cal.
22   Civ. Code §51(b).
23     30. The Unruh Act provides that a violation of the ADA is a violation of the
24   Unruh Act. Cal. Civ. Code, § 51(f).
25     31. Defendants’ acts and omissions, as herein alleged, have violated the
26   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
27   rights to full and equal use of the accommodations, advantages, facilities,
28   privileges, or services offered.


                                              6

     Complaint
        Case 5:21-cv-02733-BLF Document 1 Filed 04/16/21 Page 7 of 7




1       32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
2    discomfort or embarrassment for the plaintiff, the defendants are also each
3    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
4    (c).)
5       33. Although the plaintiff encountered frustration and difficulty by facing
6    discriminatory barriers, even manifesting itself with minor and fleeting
7    physical symptoms, the plaintiff does not value this very modest physical
8    personal injury greater than the amount of the statutory damages.
9
10             PRAYER:
11             Wherefore, Plaintiff prays that this Court award damages and provide
12   relief as follows:
13           1. For injunctive relief, compelling Defendants to comply with the
14   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
15   plaintiff is not invoking section 55 of the California Civil Code and is not
16   seeking injunctive relief under the Disabled Persons Act at all.
17           2. For equitable nominal damages for violation of the ADA. See
18   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
19   and any other equitable relief the Court sees fit to grant.
20           3. Damages under the Unruh Civil Rights Act, which provides for actual
21   damages and a statutory minimum of $4,000 for each offense.
22       4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
     to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
23
24
     Dated: April 13, 2021              CENTER FOR DISABILITY ACCESS
25
26
                                        By: _______________________
27
                                              Amanda Seabock, Esq.
28                                            Attorney for plaintiff


                                              7

     Complaint
